Exhibit 10.1

GALECTIN THERAPEUTICS INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into as of this 26th day of
May 2011 (the “Effective Date”) by and between GALECTIN THERAPEUTICS INC., a
Nevada corporation, having its principal Executive office at 7 Wells Avenue,
Suite 34, Newton, Massachusetts 02459 (the “Company”), and PETER G. TRABER,
M.D., an individual residing at 828 E. Flamingo Road, Apartment 207, Las Vegas,
NV 89119 (the “Executive”).

WHEREAS, the Company is engaged in the business of biotechnology drug
development and the Executive has extensive knowledge, training and experience
in the science, know-how and bringing of new drugs to market;

WHEREAS, the Executive is currently employed as the acting President, Chief
Executive Officer (“CEO”) of the Company;

WHEREAS, the Executive is Chief Medical Officer (“CMO”) under a consulting
agreement (the “CMO Consulting Agreement”); and

WHEREAS, the parties hereto wish to formalize Executive’s position as President,
CEO and CMO of the Company and commit to writing the terms of his employment.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties mutually agree as follows:

Section 1. Term and Scope of Employment.

The Company agrees to employ the Executive and the Executive agrees to be
employed by Company with the title of President, CEO and CMO for an initial term
of three (3) years, commencing on March 17, 2011 and ending at the close of
business on March 18, 2014 (“Initial Term”), unless extended one or two times
thereafter for one-year additional terms (each referred to herein as a
“Successive Term”) as provided in Section 8 below or unless terminated earlier
during any term by the Company for cause or without cause, as described and
provided for in Section 7 below.

Section 2. Devotion of Full Time and Effort.

The Executive agrees to devote his full time and effort to the business and
affairs of the Company and that, to the best of the Executive’s ability and
experience, the Executive will, at all times, faithfully, industriously and
conscientiously perform, to the Company’s reasonable satisfaction, all of the
duties and obligations of the President, CEO and CMO of the Company which shall
include, but not be limited to, overall responsibility of managing the Company,
all operational and strategic matters, subject to general oversight by the Board
of Directors (the



--------------------------------------------------------------------------------

“Board”), the hiring and dismissal of executives, salary and compensation for
all executives and consultants, approval of all finance, licensing,
partnerships, and other corporate activities such as press releases, mergers,
acquisitions and/or divestitures and all other duties as are customarily
performed by the President, CEO and/or CMO in a similar position as well as such
other unrelated services and duties of an executive character as may reasonably
be assigned to the Executive from time to time by the Board and/or any Executive
Committee approved by the Board and delegated authority by the Board.

Subject to Section 4(e) below, Executive shall perform his duties primarily at
the principal offices of the Company in Newton, Massachusetts and at such other
place(s) as the need, business, or opportunities of the Company may reasonably
require from time to time.

Executive hereby agrees not to accept or to continue in any appointment to any
employment, consultancy, management or board position with any other profit or
non-profit company without the prior approval of the Board or the Executive
Chairman of the Company, which approval will not be unreasonably withheld or
delayed. This notwithstanding, nothing herein shall prohibit the Executive from
being an investor in another company such as a member of a limited liability
company, a limited partner of a limited partnership or a stockholder of a
corporation, unless (i) the Executive holds a general partner, manager,
employee, consultant or associated Board position in such entity or (ii) such
ownership would violate the Executive’s non-compete covenant in Section 10
below.

Section 3. Compensation.

(a) Salary. In consideration of all of the services rendered by the Executive
under the terms of this Agreement, the Company shall pay to the Executive a base
salary during the first year of his employment under the terms of this Agreement
at the annualized rate of One Hundred Ninety-Five Thousand Dollars ($195,000.00)
per annum (“Base Salary”), less required withholdings, payable in equal amounts
in accordance with the Company’s payroll practices in effect from time to time.
The Company agrees that, during the first year of Executive’s employment under
the terms of this Agreement, and in each year thereafter, the Company shall
conduct or cause to be conducted a survey to determine the compensation of
Presidents/CEOs of comparable companies, i.e., companies of comparable size and
position. Should the Board in its sole discretion determine that the survey
indicates that other Presidents/CEOs of comparable companies are being paid more
than Executive and that the Company, in the Board’s sole and unfettered
discretion, can afford the increase, the Board shall raise Executive’s Base
Salary to a level which seems appropriate based on the salaries of
Presidents/CEOs of comparable companies commencing in year two of this
Agreement, provided that the Executive is still in the Company’s employ. This
notwithstanding, provided that the Executive is still in the Company’s employ,
Executive’s Base Salary during the second year of his employment under the terms
of this Agreement and subsequent years shall be, at a minimum, at the annualized
rate of Three Hundred Thousand Dollars ($300,000.00) per annum, less required
withholdings, payable in equal amounts in accordance with the Company’s payroll
practices in effect from time to time.

(b) Reimbursement of Expenses. The Company shall reimburse the Executive, in
accordance with the Company’s policies and practices in effect from time to
time, for all out-of-pocket

 

2



--------------------------------------------------------------------------------

expenses reasonably incurred by the Executive in performance of the Executive’s
duties under this Agreement. The Executive is responsible for proper
substantiation and reporting of all such expenses in accordance with Company
rules, regulations, policies and practices in effect from time to time.
Executive shall consult a tax advisor of his own choosing to determine the
taxability of any reimbursements made hereunder and the record keeping
requirements therefor.

Section 4. Benefits.

(a) The Executive will be entitled to participate in all incentive, retirement,
profit-sharing, life, medical, disability and other benefit plans and programs
(collectively “Benefit Plans”) as are from time to time generally available to
other senior executives of the Company, subject to the provisions of those
programs. Without limiting the generality of the foregoing, the Company will
provide the Executive and his qualifying dependents with basic medical benefits
on the terms that such benefits are provided to other senior executives of the
Company. For the avoidance of doubt, whenever used in this Agreement, the
Executive’s qualifying dependents shall include his two children by a previous
marriage, his domestic partner and his daughter by his domestic partner,
provided that the Company’s health care insurer will permit this designation for
these persons.

(b) The Executive will also be entitled to holidays, sick leave and vacation in
accordance with the Company’s policies as they may be in effect from time to
time and which are subject to change at any time at the Company’s sole
discretion. This notwithstanding, during Executive’s employment with the
Company, Executive shall accrue paid vacation time at the rate of not less than
1 and 2/3 of a day per month (four weeks total should the Executive remain
employed for the full year). Vacation leave shall accrue on the last day of each
month.

(c) Should Executive’s employment be terminated by the Company without cause
prior to the end of his initial three-year term or properly terminated by the
Executive pursuant to Section 7(c) or 7(d) below, the Company agrees that,
during the two-year period immediately following his termination or until the
Executive and his qualifying dependents, are provided with medical coverage by
another employer, whichever shall first occur, it will continue to provide the
Executive with medical insurance coverage to the same extent and under the same
conditions as provided to other senior executives of the Company.

(d) The Company further agrees to provide Executive with life insurance at
Company’s sole expense with a benefit amount of $2,000,000 and with long-term
disability insurance at Company’s sole expense during the Executive’s employment
with the Company. These benefits shall terminate upon Executive’s termination
from employment with the Company for any reason, except that the Company shall
cooperate in assigning any life insurance policy held on the Executive’s life to
the Executive upon termination of his employment so long as the Executive
assumes liability for paying all premiums thereon for the period from and after
said termination date.

(e) It is anticipated that during the Executive’s employment with the Company,
Executive will be residing in another state and will commute roundtrip from his
residence or wherever his family is then staying to Boston, Massachusetts and
then on to Newton,

 

3



--------------------------------------------------------------------------------

Massachusetts so that he will be working in the Company’s offices in Newton. The
Company agrees that during the Executive’s employment with the Company, Company
will, a maximum of once per week, pay for Executive’s round-trip air travel
between his out-of-state residence, or other place where his family is then
staying within the 48 contiguous United States, and Boston, Massachusetts via
coach class airfare without stay-over in any third location. This
notwithstanding, should the Company require Executive to travel to and from his
residence, or such other place as his family is then staying, to Boston more
frequently than once per week, the Company shall pay for such additional air
travel. The Company shall provide a car for Executive’s use and shall also
permit Executive, the exclusive use of the apartment owned or rented by the
Company at 137 Fox Road, Apartment 411, Waltham, MA (or any other apartment
located in the Greater Boston area hereafter purchased or rented by the Company
for this purpose). Furthermore, if the Company’s principal office is changed to
a location more than 50 miles from Newton, MA, then this provision shall be
modified to provide the same benefits in the new location.

(f) During Executive’s employment with the Company, the Company shall maintain
the insurance it currently has with respect to (i) directors’ and officers’
liability, (ii) errors and omissions and (iii) general liability insurance
providing coverage to Executive to the same extent as other senior executives
and directors of the Company. Executive’s coverage under such insurance shall
terminate upon Executive’s leaving of the Company’s employ for any reason.

(g) Other than as specifically provided for herein, all benefits shall cease
upon Executive’s termination from employment with the Company for any reason.

Section 5. Stock Options/Warrants.

As incentive to enter into and undertake employment pursuant to this Agreement
and to achieve certain Company milestones, Executive shall receive the
following:

(a) Any of the 600,000 warrants granted Executive under his CMO Consulting
Agreement, which have not previously vested, shall vest immediately upon
execution of this Agreement by Executive and the Company.

(b) By a separate Non-Qualified Stock Option Agreement (the “Option Grant”)
dated March 7, 2011 (the “Grant Date”), the Company has granted to Executive
additional stock options, exercisable for ten (10) years, to purchase an
aggregate of up to Five Million (5,000,000) shares of the Company’s common stock
at an exercise price of $1.16 per share which options may be exercised by the
Executive with respect to the number of Shares granted as indicated beside the
Vesting Date below, provided that the Continuous Service (as defined in the
Option Grant) of the Executive continues through and on the applicable Vesting
Date:

 

Number of Shares

  

Vesting Date

750,000

   Grant Date

additional 625,000

   First anniversary of Grant Date

additional 625,000

   Second anniversary of Grant Date

additional 500,000

   Third anniversary of Grant Date

additional 500,000

   Fourth anniversary of Grant Date

additional 1,000,000

   Fifth anniversary of Grant Date

 

4



--------------------------------------------------------------------------------

(c) The Option Grant also provides that, notwithstanding the vesting schedule
described in subparagraph (b) above, the options shall vest and become
exercisable with respect to 1,750,000 of the 4,000,000 shares referenced in
subsection (b) above upon the occurrence of the following milestone events,
provided that the Executive has maintained Continuous Service through the date
the milestone event is satisfied: :

 

  (i) 250,000 shares as of the date the Company’s quarterly financial statements
for any four consecutive calendar quarters completed during the term of this
Agreement show combined gross revenues of at least fifty million dollars
($50,000,000) for such 12-month period;

 

  (ii) 250,000 shares as of the date of written approval from the U.S. Food and
Drug Administration (“FDA”) for each of up to two investigational drug
applications, or INDs, filed by the Company for commencement of human clinical
trials (which the Company and Executive agree will include the commencement of
Phase I clinical trials using any using any Company compound that has previously
received an IND for testing in combination with a cancer vaccine by the Company
or another collaborating company in any country outside of the United States);

 

  (iii) 250,000 shares as of the date of written approval from the FDA for each
of up to two new drug applications, or NDAs, filed by the Company for any drug
or drug delivery candidate;

 

  (iv) 500,000 shares as of the date on which the non-affiliate market
capitalization of the Company (i.e., public float or “Market Capitalization”)
equals or exceeds one billion dollars ($1,000,000,000) on any ten (10) trading
days within a twenty (20) consecutive trading day period by reference to the
closing price of the Company’s common stock as listed or quoted on any national
securities exchange, OTC Bulletin Board or other well-recognized public trading
market, as reported by Bloomberg L.P. or other widely-used service (the “Public
Float Test”).

Any options that vest under this Section 5(c) shall be applied first to the
1,000,000 options scheduled to vest under Section 5(b) on the fifth anniversary
of the Grant Date; and then, if more than 1,000,000 options vest under this
Section 5(c), said excess over 1,000,000 shall be applied to the 500,000 options
scheduled to vest under Section 5(b) on the fourth anniversary of the Grant
Date; and then, if more than 1,500,000 options vest under this Section 5(c),
said excess shall be then applied to the 500,000 options scheduled to vest under
Section 5(b) on the third anniversary of the Grant Date.

 

5



--------------------------------------------------------------------------------

(d) The Option Grant further provides that the remaining 1,000,000 of the
5,000,000 shares covered by the option will have the following vesting dates:

 

  (i) 500,000 Shares as of the date the Public Float Test demonstrates that the
Market Capitalization equals or exceeds five billion dollars ($5,000,000,000),
and

 

  (ii) An additional 500,000 Shares over and above the shares vesting under
clause (i) above, as of the date the Public Float Test demonstrates that the
Market Capitalization equals or exceeds ten billion dollars ($10,000,000,000).

(e) The above notwithstanding, the maximum number of options which shall vest in
accordance with Sections 5(b) and 5(c) above shall not exceed 5,000,000 options
at any time, including in the event of an acceleration of the vesting schedule
as set forth in Section 9 of the Option Grant, notwithstanding any language
therein to the contrary.

(f) In addition to the options referred to in subsection (b) above, Executive
shall, subject to approval and formal action by the Board of Directors, receive
fully vested options, exercisable for ten (10) years, to purchase Five Hundred
Thousand (500,000) additional shares of the Company’s common stock, at an
exercise price equal to the closing market price of the Company’s common stock
on the last trading date prior to execution of this Agreement by the Executive
and the Company.

(g) Each option referred to under the provisions of this Section 5 shall contain
or be amended to contain the following provision:

This Option/Warrant may, at the Executive’s option in his sole discretion, be
exercised by means of a “cashless exercise” in which the Executive shall be
entitled to receive a certificate for the number of shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:

(A) = the average of the high and low trading prices per share of Common Stock
on the Trading Day preceding the date of such election;

(B) = the Exercise Price of the Option/Warrant; and

(X) = the number of shares issuable upon exercise of the Option/Warrant in
accordance with the terms of this Option/Warrant.

(h) The parties agree that in the event of a conflict between the terms of this
Agreement and the Option Grant with respect to the options described in
subparagraph (b) herein, the terms of this Agreement shall prevail. Any terms
used in this Section 5 that are not otherwise defined herein shall have the same
meaning that they are defined to have in the Option Grant.

 

6



--------------------------------------------------------------------------------

(i) The Company agrees, at its expense, to register the shares of common stock
into which the options granted under Sections 5(b)-(f) above are exercisable
under the Securities Act of 1933, to the extent the Company is eligible to do so
on Form S-8. Additionally, the shares underlying said options shall be granted
piggyback registration rights, and at the Executive’s request will be included
with subsequent registration filings at no cost to the Executive; provided,
however that such registration rights shall cease as soon as such Form S-8
becomes effective and as long it remains effective.

(j) Notwithstanding anything to the contrary set forth above, in the event the
Company terminates Executive’s employment Without Cause or the Executive
appropriately terminates this Agreement for Good Reason or following a Change of
Control as provided in Section 7 (“Termination Event”):

Should a Termination Event occur during the first three years of this Agreement,
then all options listed in the schedule in Section 5(b) that are to have vested
through the Third Anniversary of the Grant Date shall immediately vest; provided
that the Executive is employed by the Company immediately prior to such
Termination Event;

Should a Termination Event occur during the First Successive Term of this
Agreement, if any, then all options listed in the schedule in Section 5(b) that
are to have vested through the Fourth Anniversary of the Grant Date shall
immediately vest; provided that the Executive is employed by the Company
immediately prior to such Termination Event; or

Should a Termination Event occur during the Second Successive Term of this
Agreement, if any, then all options listed in the schedule in Section 5(b) that
are to have vested through the Fifth Anniversary of the Grant Date shall
immediately vest; provided that the Executive is employed by the Company
immediately prior to such Termination Event.

(k) Sale of Shares

Executive hereby agrees that he will not sell any securities in the Company
until after the date that Executive is no longer required to report the sale of
the shares in a filing with the Securities and Exchange Commission (“Reporting
Termination Date”), including without limitation under Sections 13 or 16 of the
Securities Exchange Act of 1934.

Executive further agrees that, until the Reporting Termination Date, he will not
loan or pledge any securities of the Company owned by him as collateral for any
indebtedness, including margin indebtedness. In addition, Executive agrees that,
currently and for a period of five years from the date of termination of this
Agreement, he will not short the company’s shares nor loan any securities of the
Company owned by him to a short seller, or permit any custodian of such
securities to loan them to a short seller.

 

7



--------------------------------------------------------------------------------

Section 6. Compliance with Company Policy.

During Executive’s employment with the Company, Executive shall observe all
Company rules, regulations, policies, procedures and practices in effect from
time to time, including, without limitation, such policies and procedures as are
contained in the Company policy and procedures manual, as may be amended or
superseded from time to time.

Section 7. Termination of Employment.

Unless terminated earlier pursuant to the provisions of this Section 7 or unless
extended pursuant to the provisions of Section 8 below, this Agreement and the
Executive’s employment with the Company shall terminate at the close of business
on March 18, 2014. At such time, the Executive shall be entitled to no further
salary or benefits other than those earned or accrued but unpaid as of that
date, except as specifically set forth herein.

Executive’s employment with the Company may be terminated prior to the close of
business on March 18, 2014 or during any Successive Term of this Agreement for
any of the following reasons:

 

  (a) By The Company For Cause.

(i) The Company may, at its sole discretion, upon following the procedures in
clauses (ii) and (iii) below, terminate the employment of the Executive For
Cause prior to the expiration of the Initial Term or any Successive Term if the
Executive during the term of this Agreement. For purposes of this Section 7(a),
the term “For Cause” means the Executive:

(a) Fails or refuses in any material respect to perform any duties, consistent
with his position or those of an executive character which may reasonably be
assigned to him by the Board or materially violates company policy or procedure;

(b) Is grossly negligent in the performance of his duties hereunder;

(c) Commits of any act of fraud, willful misappropriation of funds, embezzlement
or material dishonesty with respect to the Company;

(d) Is convicted of a felony or other criminal violation, which, in the
reasonable judgment of the Company, could materially impair the Company from
substantially meeting its business objectives;

(e) Engages in any other intentional misconduct adversely affecting the business
or affairs of the Company in a material manner. The term “intentional misconduct
adversely affecting the business or affairs of the

 

8



--------------------------------------------------------------------------------

Company” shall mean such misconduct that is detrimental to the business or the
reputation of the Company as it is perceived both by the general public and the
biotechnology industry; or

(f) Dies or is disabled for four consecutive months in any calendar year to such
an extent that the Executive is unable to perform substantially all of his
essential duties for that time.

(ii) With respect to matters referred to in Section 7(a)(i)(a) and (b) above,
the Executive shall not be terminated unless the Company has given the Executive
written notice of and opportunity to cure the alleged cause for termination and
the Executive has not fully cured the cause within (30) days of receipt of such
written notice thereof (the “Cure Period”). Should Executive fail to fully cure
within thirty (30) days of receipt of such written notice, the Executive’s
employment shall terminate at the close of business on the last day of the Cure
Period. Furthermore, there shall not be cause for termination under Sections
7(a)(i)(a), if the Executive unintentionally fails in any material respect to
perform any duties, consistent with his position or those which may reasonably
be assigned to him by the Board because of the Executive’s physical or mental
disability. In such case, the provisions of Section 7(a)(i)(f) would control.
During said Cure Period, the Executive’s salary and benefits shall continue.
Following termination, however, the Executive shall not be entitled to any
further salary or benefits other than those previously accrued but unpaid
through the date of termination. With respect to matters referred to in
(a)(i)(c) through (f) above, the Executive may be terminated immediately without
an opportunity to cure and shall not be entitled to payment of any further
salary or benefits other than those previously accrued but unpaid through the
date of termination.

(iii) The Company may only take action to terminate the Executive for cause
under this Section 7(a) if (A) the Executive has been given reasonable notice of
the allegations upon which cause is deemed to exist, (B) the Executive has been
given an opportunity to appear at a meeting of the Board and to present an
explanation of his actions alleged to constitute cause for termination, and
(C) the Company’s Board of Directors has voted to terminate this Agreement For
Cause.

(iv) Should the Company terminate Executive’s employment For Cause prior to the
end of the Initial Term or any Successive Term of this Agreement, the Executive
shall be entitled to no further salary or benefits other than those earned or
accrued but unpaid as of that date; provided, however, that the Executive shall
have whatever rights he may then have, if any, to continued medical insurance
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 

9



--------------------------------------------------------------------------------

  (b) By The Company Without Cause.

The parties hereto agree that the Company may, in its sole discretion, terminate
the Executive’s employment with the Company prior to the expiration of the
Initial Term or any Successive Term of this Agreement without notice and without
cause (“Without Cause”), but only if said termination has been approved by a
vote of the Company’s Board of Directors.

 

  (c) By The Executive For Good Reason.

The Executive may, in his sole discretion, upon following the procedures below,
at any time prior to the expiration of the Initial Term or any Successive Term
of this Agreement terminate the Executive’s employment with the Company for Good
Reason. For purposes of this Section 7(c), the term “Good Reason” means:

 

  (i) Any removal of the Executive from his position as President and CEO of the
Company without his being appointed to a comparable or higher position in the
Company;

 

  (ii) The assignment to the Executive of duties materially inconsistent with
the status of President, CEO or CMO (Chief Medical Officer) of the Company, and
the Company fails to rescind such assignment within thirty (30) days following
receipt of written notice to the Board of Directors of the Company from
Executive that informs the Board of Directors (A) which assignment of duties is
materially inconsistent with such status and why and (B) that absent rescission,
of such assignment of duties, Executive intends to terminate his employment for
Good Reason pursuant to this Section 7(c);

 

  (iii) Any failure to elect the Executive as a member of the Board of Directors
of the Company (or any successor thereto) or the Executive’s removal from
membership thereof; or

 

  (iv) Any reduction in the Executive’s base salary that is not part of a
company plan applying generally to management to deal with financial exigencies
that Board may approve from time to time.

 

  (v) Relocation of the Company’s principal office to a new location more than
50 miles from its present location and outside the states of Georgia, Florida
and Texas, and the Executive determines in good faith that such a move is
against his and/or his family’s best interests.

With respect to matters referred to in Section 7(c)(i) through Secrtion
7(c)(iii) above, the Executive shall not terminate this Agreement for Good
Reason unless the Executive has given the Company written notice of and
opportunity to cure the alleged Good Reason and the Company has not fully cured
the Good Reason within (30) days of receipt of such written notice thereof (the
“Cure Period”).

 

10



--------------------------------------------------------------------------------

  (d) By The Executive Following a Change in Control.

The Executive may, in his sole discretion, terminate this Agreement by not less
than 60 days prior written notice at any time within twelve months following a
Change of Control of the Company. For purposes of this Section 7(d), the term
“Change of Control” means:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then outstanding
Shares of voting stock of the Company (the “Voting Stock”) by a person or entity
other than 10 X Capital Management, LLC, the 10 X Fund, LP, or any of their
members, partners or other investors; or

 

  (ii) The consummation of (1) a reorganization, merger or consolidation (any of
the foregoing, a “Merger”), in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Voting Stock immediately prior to such Merger do not, following such
Merger, beneficially own, directly or indirectly, more than 50% of the then
outstanding shares of the corporation resulting from Merger, (2) a complete
liquidation or dissolution of the Company or (3) the sale or other disposition
of all or substantially all of the assets of the Company, excluding a sale or
other disposition of assets to a subsidiary of the Company.

 

  (e) Right to Severance.

In the event the Company terminates Executive’s employment Without Cause or the
Executive appropriately terminates this Agreement for Good Reason as provided in
Section 7(c)(i) through 7(c)(v) or the Executive terminates this Agreement
following a Change of Control as provided in Section 7(d):

(i) The Executive shall be entitled to severance pay equal to one year of his
then Base Salary payable in equal amounts in accordance with the Company’s
payroll practices in effect from time to time;

(ii) For two years following his termination or until Executive is provided with
medical coverage by another employer or entity, whichever shall first occur, the
Company, at its own expense, shall continue to provide medical insurance
coverage for the Executive and his qualifying dependents to the same extent and
under the same conditions as provided to other senior executives of the Company.
Thereafter, Executive shall have whatever rights he may then have, if any, to
continued medical insurance coverage pursuant to the provisions of COBRA.

 

11



--------------------------------------------------------------------------------

(iii) Certain options issued to the Executive that have not then vested shall
immediately vest to the extent provided in Section 5(j) above; and

(iv) Except as provided above in this Section 7(e), the Executive shall receive
no further compensation or benefits of any kind other than any salary or
benefits earned or accrued but unpaid as of that date.

Section 8. Successive Terms Of This Agreement.

Should Executive’s employment not be terminated prior to the close of business
on March 18, 2014, as provided for in Section 7 above, then Executive’s
employment shall continue for up to two successive one-year terms upon the same
terms and conditions applicable to the Initial Term (or such other terms and
conditions as may be agreed by the Executive and the Company) unless, at least
six (6) months prior to the expiration of the Initial Term or any Successive
Term of this Agreement, either party hereto notifies the other in writing of
its/his intention not to continue this Agreement for a first or second
Successive Term. This notwithstanding, this Agreement, or any Successive Term
hereof, shall terminate at the very latest on March 18, 2016.

In the event that neither the Company nor the Executive notifies the other at
least six (6) months prior to the expiration of the Initial Term or any
Successive Term of this Agreement of its/his intention not to continue this
Agreement for a first or second Successive Term, then the parties agree to
negotiate the salary to be paid to the Executive during the Successive Term, and
if they fail to reach agreement on the salary to be paid the Executive during
the Successive Term prior to the commencement thereof, this Agreement shall, if
not earlier terminated in accordance with Section 7 above, terminate at the
close of business on the last day of the then effective term, i.e., March 18th
of the year the Agreement is set to terminate and this Agreement will not renew
of a Successive Term. Again, nothing in this paragraph shall be interpreted to
extend this Agreement beyond March 18, 2016.

Section 9. Survival of Obligations.

The obligations of the Executive as set forth in Sections 10 through 18 below
shall survive the term of this Agreement and the termination of Executive’s
employment hereunder regardless of the reason(s) therefor.

Section 10. Non-Competition and Conflicting Employment.

(a) During the term of this Agreement, the Executive shall not, directly or
indirectly, either as an Executive, Employer, Employee, Consultant, Agent,
Principal, Partner, Corporate Officer, Director, Shareholder, Member, Investor
or in any other individual or representative capacity, engage or participate in
any business or business related activity of any kind that is in competition in
any manner whatever with the business of the Company or any business activity
related to the business in which the Company is now involved or becomes involved
during the Executive’s employment, except that nothing herein shall limit the
Executive’s right, directly or

 

12



--------------------------------------------------------------------------------

indirectly, to own up to 5% of the shares of any corporation whose securities
are listed on a national securities exchange or registered under the Securities
Exchange Act of 1934. For these purposes, the current business of the Company is
biotechnology drug development and related business. The Executive also agrees
that, during his employment with the Company, he will not engage in any other
activities that conflict with his obligations to the Company.

(b) As a material inducement to the Company to continue the employment of the
Executive, and in order to protect the Company’s Confidential Information and
good will, the Executive agrees that:

(i) For a period of twelve (12) months following termination of the Executive’s
employment with the Company or its affiliates for any reason, Executive will not
directly or indirectly solicit or divert or accept business relating in any
manner to Competing Products or to products, processes or services of the
Company, from any of the customers or accounts of the Company with which the
Executive had any contact as a result of Executive’s employment with the
Company; and

(ii) For a period of six (6) months after termination of Executive’s employment
with the Company or its affiliates for any reason, Executive will not (A) render
services directly or indirectly, as an Executive, consultant or otherwise, to
any Competing Organization in connection with research on or the acquisition,
development, production, distribution, marketing or providing of any Competing
Product, or (B) own any interest in any Competing Organization, except that
nothing herein shall limit the Executive’s right, directly or indirectly, to own
up to 5% of the shares of any corporation whose securities are listed on a
national securities exchange or registered under the Securities Act of 1934.

(c) For purposes of this Section:

(i) “Competing Products” means any product, process, or service of any person or
organization other than the Company, in existence or under development (a) which
is identical to, substantially the same as, or an adequate substitute for any
product, process or service of the Company in existence or under development,
based on any patent or patent application (provisional or otherwise), or other
intellectual property of the Company about which the Executive acquires
Confidential Information, and (b) which is (or could reasonably be anticipated
to be) marketed or distributed in such a manner and in such a geographic area as
to actually compete with such product, process or service of the Company; and

(ii) “Competing Organization” means any person or organization, including the
Executive, engaged in, or about to become engaged in, research on or the
acquisition, development, production, distribution, marketing or providing of a
Competing Product.

 

13



--------------------------------------------------------------------------------

(d) The parties agree that the Company is entitled to protection of its
interests in these areas. The parties further agree that the limitations as to
time, geographical area, and scope of activity to be restrained do not impose a
greater restraint upon Executive than is necessary to protect the goodwill or
other business interest of the Company. The parties further agree that in the
event of a violation of this Covenant Not To Compete, that the Company shall be
entitled to the recovery of damages from Executive and injunctive relief against
Executive for the breach or violation or continued breach or violation of this
Covenant. The Executive agrees that if a court of competent jurisdiction
determines that the length of time or any other restriction, or portion thereof,
set forth in this Section 10 is overly restrictive and unenforceable, the court
may reduce or modify such restrictions to those which it deems reasonable and
enforceable under the circumstances, and as so reduced or modified, the parties
hereto agree that the restrictions of this Section 10 shall remain in full force
and effect. The Executive further agrees that if a court of competent
jurisdiction determines that any provision of this Section 10 is invalid or
against public policy, the remaining provisions of this Section 10 and the
remainder of this Agreement shall not be affected thereby, and shall remain in
full force and effect.

Section 11. Confidentiality.

(a) Executive recognizes and acknowledges that he will have access to certain
information of members of the Company Group (as defined below) and that such
information is confidential and constitutes valuable, special and unique
property of such members of the Company Group. The parties agree that the
Company has a legitimate interest in protecting the Confidential Information, as
defined below. The parties agree that the Company is entitled to protection of
its interests in the Confidential Information. The Executive shall not at any
time, either during his employment and for two years after the termination of
his employment with the Company for any reason, or indefinitely to the extent
the Confidential Information constitutes a trade secret under applicable law,
disclose to others, use, copy or permit to be copied, except in pursuance of his
duties for and on behalf of the Company, its successors, assigns or nominees,
any Confidential Information of any member of the Company Group (regardless of
whether developed by the Executive) without the prior written consent of the
Company. Executive acknowledges that the use or disclosure of the Confidential
Information to anyone or any third party could cause monetary loss and damages
to the Company as well as irreparable harm. The parties further agree that in
the event of a violation of this covenant against non-use and non-disclosure of
Confidential Information, that the Company shall be entitled to a recovery of
damages from Executive and/or to obtain an injunction against Executive for the
breach or violation, continued breach, threatened breach or violation of this
covenant.

(b) As used herein, “Company Group” means the Company, and any entity that
directly or indirectly controls, is controlled by, or is under common control
with, the Company, and for purposes of this definition “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities, by contract or otherwise.

(c) As used herein, the term “Confidential Information” with respect to any
person means any secret or confidential information or know-how and shall
include, but shall not be limited to, plans, financial and operating
information, customers, supplier arrangements,

 

14



--------------------------------------------------------------------------------

contracts, costs, prices, uses, and applications of products and services,
results of investigations, studies or experiments owned or used by such person,
and all apparatus, products, processes, compositions, samples, formulas,
computer programs, computer hardware designs, computer firmware designs, and
servicing, marketing or manufacturing methods and techniques at any time used,
developed, investigated, made or sold by such person, before or during the term
of this Agreement, that are not readily available to the public or that are
maintained as confidential by such person. The Executive shall maintain in
confidence any Confidential Information of third parties received as a result of
his employment with the Company in accordance with the Company’s obligations to
such third parties and the policies established by the Company.

(d) As used herein, “Confidential Information” with respect to the Company means
any Company proprietary information, technical data, trade secrets, know-how or
other business information disclosed to the Executive by the Company either
directly or indirectly in writing, orally or by drawings or inspection or
unintended view of parts, equipment, data, documents or the like, including,
without limitation:

(i) Medical and drug research and testing results and information, research and
development techniques, processes, methods, formulas, trade secrets, patents,
patent applications, computer programs, software, electronic codes, mask works,
inventions, machines, improvements, data, formats, projects and research
projects;

(ii) Information about costs, profits, markets, sales, pricing, contracts and
lists of customers, distributors and/or vendors and business, marketing and/or
strategic plans;

(iii) Forecasts, unpublished financial information, budgets, projections, and
customer identities, characteristics and agreements as well as all business
opportunities, conceived, designed, devised, developed, perfected or made by the
Executive whether alone or in conjunction with others, and related in any manner
to the actual or anticipated business of the Company or to actual or anticipated
areas of research and development; and

(iv) Executive personnel files and compensation information.

(e) Notwithstanding the foregoing, Confidential Information as defined in
Sections 11(c) and (d) does not include any of the foregoing items which (i) has
become publicly known or made generally available to the public through no
wrongful act of Executive; (ii) has been disclosed to Executive by a third party
having no duty to keep Company matter confidential; (iii) has been developed by
Executive independently of employment with the company; (iv) has been disclosed
by the Company to a third party without restriction on disclosure; or (v) has
been disclosed with the Company’s written consent.

(f) Executive hereby acknowledges and agrees that all Confidential Information
shall at all times remain the property of the Company.

 

15



--------------------------------------------------------------------------------

(g) Executive agrees that Executive will not improperly use or disclose any
Confidential Information, proprietary information or trade secrets of any former
employer or other person or entity or entity with which Executive has an
agreement or duty to keep in confidence information acquired by Executive and
that Executive will not bring onto Company premises any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.

(h) Executive recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Executive agrees to
hold all such confidential or proprietary information in the strictest of
confidence and not to disclose it to any person, firm or entity or to use it
except as necessary in carrying out Executive’s work for the Company consistent
with Company’s agreement with such third party.

(i) Executive represents and warrants that from the time of the Executive’s
first contact with the Company, Executive has held in strict confidence all
Confidential Information and has not disclosed any Confidential Information
directly or indirectly to anyone outside the Company, or used, copied, published
or summarized any Confidential Information, except to the extent otherwise
permitted under the terms of this Agreement.

(j) Executive will not disclose to the Company or use on its behalf any
confidential information belonging to others and Executive will not bring onto
the premises of the Company any confidential information belonging to any such
party unless consented to in writing by such party.

Section 12. Inventions.

(a) Attached hereto as Exhibit A is a list describing all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data rights, and claims related to the foregoing,
whether or not patentable, registrable or copyrightable, which were conceived,
developed or created by Executive prior to Executive’s employment or first
contact with Company (collectively referred to herein as “Prior Inventions”),
(A) which belong to Executive, (B) which relate to the Company’s current or
contemplated business, products or research and development, and (C) which are
not assigned to the Company hereunder. If there is no Exhibit A or no items
thereon, the Executive represents that there are no such Prior Inventions. If in
the course of Executive’s employment with the Company, the Executive
incorporates or embodies into a Company product, service or process a Prior
Invention owned by the Executive or in which the Executive has an interest, the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, world-wide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, service
or process.

 

16



--------------------------------------------------------------------------------

(b) Executive agrees that Executive will promptly make full, written disclosure
to the Company and will hold in trust for the sole right and benefit of the
Company, and the Executive hereby assigns to the Company, or its designee, all
of the Executive’s right, title and interest in and to any and all ideas,
process, trademarks, service marks, inventions, designs, technologies, computer
hardware or software, original works of authorship, formulas, discoveries,
patents, copyrights, copyrightable works, products, marketing and business
ideas, and all improvements, know-how, data, rights and claims related to the
foregoing, whether or not patentable, registrable or copyrightable, which
Executive may, on or after the Effective Date of this Agreement, solely or
jointly with others conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time the
Executive is in the employ of the Company (collectively referred to herein as
“Intellectual Property Items”); and the Executive further agrees that the
foregoing shall also apply to Intellectual Property Items which relate to the
business of the Company or to the Company’s anticipated business as of the end
of the Executive’s employment and which are conceived, developed or reduced to
practice during a period of one year after the end of such employment. Without
limiting the foregoing, the Executive further acknowledges that all original
works of authorship which are made by Executive (solely or jointly with others)
within the scope of Executive’ employment and which are protectable by copyright
are works made for hire as that term is defined in the United Stated Copyright
Act.

(c) Executive agrees to keep and maintain adequate and current written records
of all Intellectual Property Items made by Executive (solely or jointly with
others) during the term of Executive’s employment with the Company. The records
will be in the form of notes, sketches, drawings and any other format that may
be specified by the Company. The records will be available to, and remain the
sole property of, the Company at all times.

Section 13. Return of Company Property.

Executive agrees that, at any time upon request of the Company, and, in any
event, at the time of leaving the Company’s employ, Executive will deliver to
the Company (and will not keep originals or copies in Executive’s possession or
deliver them to anyone else) any and all devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, material, equipment or other documents or property, or reproduction of
any of the aforementioned items, containing Confidential Information or
otherwise belonging to the Company, its successors or assigns, whether prepared
by the Executive or supplied to the Executive by the Company.

Section 14. Non-Solicitation.

Executive agrees that Executive shall not, during Executive’s employment or
other involvement with the Company and for a period of twelve (12) months
immediately following the termination of the Executive’s employment with the
Company, for any reason, whether with or without cause, (i) either directly or
indirectly solicit or take away, or attempt to solicit or take away executives
of the Company, either for the Executive’s own business or for any other person
or entity and/or (ii) either directly or indirectly recruit, solicit or
otherwise induce or influence any investor, lessor, supplier, customer, agent,
representative or any other person which has a business relationship with the
Company to discontinue, reduce or modify such employment, agency or business
relationship with the Company.

 

17



--------------------------------------------------------------------------------

Section 15. Publications.

Executive agrees that Executive will, in advance of publication, provide the
Company with copies of all writings and materials which Executive proposes to
publish during the term of Executive’s employment and for eighteen (12) months
thereafter. Executive also agrees that Executive will, at the Company’s request
and sole discretion, cause to be deleted from such writings and materials any
information the Company believes discloses or will disclose Confidential
Information. The Company’s good faith judgment in these matters will be final.
The Executive will also, at the Company’ request and in its sole discretion,
cause to be deleted any reference whatsoever to the Company from such writings
and materials.

Section 16. Equitable Remedies.

Executive agrees that any damages awarded the Company for any breach of Sections
10 through 14 of this Agreement by Executive would be inadequate. Accordingly,
in addition to any damages and other rights or remedies available to the
Company, the Company shall be entitled to obtain injunctive relief from a court
of competent jurisdiction temporarily, preliminarily and permanently restraining
and enjoining any such breach or threatened breach and to specific performance
of any such provision of this Agreement. In the event that either party
commences litigation against the other under this Agreement the prevailing party
in said litigation shall be entitled to recover from the other all costs and
expenses incurred to enforce the terms of this Agreement and/or recover damages
for any breaches thereof, including without limitation reasonable attorneys’
fees.

Section 17. Representations and Warranties.

(a) Executive represents and warrants as follows that: (i) Executive has no
obligations, legal or otherwise, inconsistent with the terms of this Agreement
or with the Executive’s undertaking a relationship with the Company; and
(ii) Executive has not entered into, nor will Executive enter into, any
agreement (whether oral or written) in conflict with this Agreement.

(b) The Company represents and warrants to the Executive that this Agreement and
the Option Grant have been duly authorized by the Company’s Board of Directors
and are the valid and binding obligations of the Company, enforceable in
accordance with their respective terms.

Section 18. Miscellaneous.

(a) Entire Agreement. This Agreement, the exhibit attached hereto, the Option
Grant dated as of March 7, 2011 and the option granted concurrently herewith
under Section 5(e) hereof, contain the entire understanding of the parties and
supersede all previous contracts, arrangements or understandings, express or
implied, between the Executive and the Company

 

18



--------------------------------------------------------------------------------

with respect to the subject matter hereof. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement or in the attached exhibit.

(b) Section Headings. The section headings herein are for the purpose of
convenience only and are not intended to define or limit the contents of any
section.

(c) Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, the remainder of this Agreement
shall be amended to provide the parties with the equivalent of the same rights
and obligations as provided in the original provisions of this Agreement.

(d) No Oral Modification, Waiver Or Discharge. No provisions of this Agreement
may be modified, waived or discharged orally, but only by a waiver, modification
or discharge in writing signed by the Executive and such officer as may be
designated by the Board of Directors of the Company to execute such a waiver,
modification or discharge. No waiver by either party hereto at any time of any
breach by the other party hereto of, or failure to be in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time or at any prior or subsequent time.

(e) Invalid Provisions. Should any portion of this Agreement be adjudged or held
to be invalid, unenforceable or void, such holding shall not have the effect of
invalidating or voiding the remainder of this Agreement and the parties hereby
agree that the portion so held invalid, unenforceable or void shall, if
possible, be deemed amended or reduced in scope, or otherwise be stricken from
this Agreement to the extent required for the purposes of validity and
enforcement thereof.

(f) Execution In Counterparts. The parties may sign this Agreement in
counterparts, all of which shall be considered one and the same instrument.
Facsimile transmissions, or electronic transmissions in .pdf format, of any
executed original document and/or retransmission of any executed facsimile or
.pdf transmission shall be deemed to be the same as the delivery of an executed
original of this Agreement.

(g) Governing Law And Performance. This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts without giving effect to its principles on
conflicts of laws.

(h) Successor and Assigns. This Agreement shall be binding on and inure to the
benefit of the successors in interest of the parties, including, in the case of
the Executive, the Executive’s heirs, executors and estate. The Executive may
not assign Executive’s obligations under this Agreement.

(i) Notices. Any notices or other communications provided for hereunder may be
made by hand, by certified or registered mail, postage prepaid, return receipt
requested, or by nationally recognized express courier services provided that
the same are addressed to the party

 

19



--------------------------------------------------------------------------------

required to be notified at its address first written above, or such other
address as may hereafter be established by a party by written notice to the
other party. Notice shall be considered accomplished on the date delivered,
three days after being mailed or one day after deposit with the express courier,
as applicable.

(j) Attorneys’ Fees. The Company shall promptly reimburse the Executive for any
and all attorneys’ fees he incurs in connection with the negotiation and
execution of this Agreement and the options issued in connection herewith;
provided, however, that the Company shall in no event be required to pay the
Executive more than Five Thousand Dollars ($5,000) as reimbursement of
attorneys’ fees hereunder.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
under seal as of the date and year first above written.

 

Company:     Executive: Galectin Therapeutics Inc.,     By:  

/s/ Maureen Foley

   

/s/ Peter G. Traber

  Maureen Foley     Peter G. Traber, M.D.   Title: Chief Operating Officer    

 

20



--------------------------------------------------------------------------------

Exhibit A

Lists of Prior Inventions and

Original Works of Authorship

None

 

21